DETAILED ACTION

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities: abbreviation such as APDU and PIN should be written out when first introduced, as follows: Application Protocol Data Unit (APDU) and Personal Identification Number (PIN).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 2: 
The limitations, “off-card microprocessor” and “the designated key,” are indefinite.  The limitations are neither widely recognized in the art nor defined as special definitions.
For the limitation “the designated key,” there is insufficient antecedent basis for this limitation in the claim.

Re Claims 6 and 7:
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “prism” is used by the claim.  The accepted meanings are 
i) a solid geometric figure whose two end faces are similar, equal, and parallel rectilinear figures, and whose sides are parallelograms.
ii) a glass or other transparent object in prism form, especially one that is triangular with refracting surfaces at an acute angle with each other and that separates white light into a spectrum of colors.

The term is indefinite because the specification does not clearly redefine the term.
Re Claim 7: The limitation, “the 1, 2, and 3 keys,” is indefinite as it is not clear.  Perhaps, what is meant are the keys corresponding to numerals 1, 2, and 3.  Then to be consistent with base claim language, claim should be amended to state “the keys corresponding to numerals 1, 2, and 3.”  In addition, for the limitation “the 1, 2, and 3 keys,” there is insufficient antecedent basis for this limitation in the claim.
Claims 3-5 and 8-19 are indefinite at least due to dependency on the indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rogers (US 6669100 B1).
Re Claim 1: Rogers discloses an apparatus (fig 2: 40) for a vendor to prevent economic abuse by a predator attempting to exploit the assets of a legitimate consumer, the apparatus comprising a victim-activated key (fig 2: 46) that is designated for the purpose of preventing economic abuse by the predator against the legitimate consumer (Examiner: The limitations ‘for a vendor to prevent economic abuse by a predator attempting to exploit the assets of a legitimate consumer,’ ‘victim-activated,’ and ‘designated for the purpose of preventing economic abuse by the predator against the legitimate consumer’ are intended use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) in view of Baker (US 20100038421 A1) and Linnett (WO 0178032 A1).
Re Claim 2: Rogers discloses the apparatus of claim 1 comprising: 
a numerical key pad including: 
keys corresponding, respectively, to numerals 0, 1, 2, 3, 4,5 6, 7, 8 and 9; enter key; and a cancel key (fig 5: 100); and 
an off-card microprocessor (fig 2: 42) configured to sense an activation of a key of the keys; and 
an operating system for the off-card microprocessor configured to: exchange APDU messages, with an information card (fig 2: 48, 50), based on activation of the keys.
However, Rogers does not disclose a pound key and a star key.
Baker however discloses a pound key and a star key.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Baker’s teaching in the apparatus of Rogers for the purpose of preparing for potential additional functions.
However, Rogers modified by Baker does not disclose a trouble key and a function to transmit, in response to activation of the trouble key, to a back-end system a trouble flag that is logically linked to the customer through a transaction identifier.
Linnett however discloses a trouble key (fig 1: 22, fig 4: 30) and a function to transmit, in response to activation of the trouble key, to a back-end system a trouble flag 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Baker’s teaching in the apparatus of Rogers for the purpose of allowing users to indicate being in a troublesome situation.
Re Claim 3: Rogers modified by Baker and Linnett discloses the apparatus of claim 2 wherein the operating system is further configured to do the following acts before transmitting the trouble flag: receive from a user a PIN; provide the PIN to the card; and receive from the card verification of the PIN (col 2 ll 31+: In yet another form, the subject invention provides a method of processing PIN input. The method includes the steps of: (a) receiving a PIN input from a user on a PIN input device; (b) providing the PIN input to an IC card removably coupled to the PIN input device; and (c) processing the PIN input by the IC card.).
Re Claim 4: Rogers modified by Baker and Linnett discloses the apparatus of claim 3 wherein the operating system is configured to provide the PIN to the card as an argument of an APDU command (col 2 ll 31+).


Re Claim 6: Rogers modified by Baker and Linnett discloses the apparatus of claim 5 wherein: the enclosure includes: a top facet bearing the keypad; and a vertical prism bearing the trouble key; and the trouble key is in electronic communication with the microprocessor (fig 4, Baker: fig 1, Linnett: fig 1 & 4)
Re Claim 7: Rogers modified by Baker and Linnett discloses the apparatus of claim 6 wherein the prism includes: a first vertical lateral facet; a second vertical lateral facet opposite the first lateral facet; a card slot facet extending, adjacent an end of the keypad having the star and pound keys, between the first and second vertical lateral facets; and a distal vertical facet extending, adjacent an end of the keypad having the 1, 2, and 3 keys, between the first and second vertical lateral facets (fig 4, Baker: fig 1, Linnett: fig 1 & 4).
Re Claim 8: Rogers modified by Baker and Linnett discloses the apparatus of claim 7 wherein the first vertical lateral facet bears the trouble key (Linnett: fig 1 & 4).
Re Claim 9: Rogers modified by Baker and Linnett discloses the apparatus of claim 7 wherein the card slot facet bears the trouble key (Baker: fig 1: 3,  Examiner: Baker shows keys (4) on the card slot facet.  It would be design choice to place trouble key on this facet and/or configure one of the keys (4) to be a trouble key).


Re Claim 11: Rogers modified by Baker and Linnett discloses the apparatus of claim 7 further comprising, when the trouble key is a first trouble key, a second trouble key in electronic communication with the microprocessor (Examiner: The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Re Claim 12: Rogers modified by Baker and Linnett discloses the apparatus of claim 11 wherein the operating system is configured to transmit the trouble flag only after activation of both the first and second trouble keys (Examiner: a functional detail to further limit the functional step to transmit the trouble flag only after activation of both the first and second trouble keys does not further define the apparatus that the claim is directed to).
Re Claim 13: Rogers modified by Baker and Linnett discloses the apparatus of claim 12 wherein the operating system is configured to transmit the trouble flag only after simultaneous activation of both the first and second trouble keys (Examiner: a functional detail to further limit the functional step to transmit the trouble flag only after simultaneous activation of both the first and second trouble keys does not further define the apparatus that the claim is directed to).
Re Claim 14: Rogers modified by Baker and Linnett discloses the apparatus of claim 12 wherein the operating system is configured to transmit the trouble flag only after a sequence of activations of both the first and second trouble keys (Examiner: a functional detail to further limit the functional step to transmit the trouble flag only after a 
Re Claim 15: Rogers modified by Baker and Linnett discloses the apparatus of claim 12 wherein, wherein: the first vertical lateral facet bears the first trouble key; and the second vertical lateral facet bears the second trouble key (Examiner: The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) modified by Baker (US 20100038421 A1) and Linnett (WO 0178032 A1) in view of Fisher (WO 2014137427 A1).
Re Claim 16: Rogers modified by Baker and Linnett discloses the apparatus of claim 2 including the trouble key.
However, Rogers modified by Baker and Linnett discloses a temperature sensor.
Fisher however discloses a temperature sensor (fig 1: 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Fisher’s teaching in the apparatus of Rogers modified by Baker and Linnett for the purpose of being able to trigger trouble key based on the temperature measurement.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) modified by Baker (US 20100038421 A1) and Linnett (WO 0178032 A1) in view of Official Notice.
Re Claims 17,18, & 19: Rogers modified by Baker and Linnett discloses the apparatus of claim 2 including the trouble key.
However  Rogers modified by Baker and Linnett discloses a pressure sensor, a capacitance sensor, and a displacement sensor.
Official Notice is taken that a pressure sensor, a capacitance sensor, and a displacement sensor are obvious and well known.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the Official Notice in the apparatus of Rogers modified by Baker and Linnett for the purpose of enhancing the capabilities of the trouble key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE W KIM/           Examiner, Art Unit 2887   

/THIEN M LE/           Primary Examiner, Art Unit 2887